Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-3 and 8-12, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-3 and 8-12 has been withdrawn. Upon further search and consideration, it is determined, the prior art of record, either alone or in combination, fails to teach or suggest the intra three week risk prediction unit of a patient state three weeks after the hospital stay as a percentage and the patient state prediction after three months based upon mRS classification regulations each being classified in the risk prediction unit guidelines.

Claim Interpretation
With regards to the claim interpretation of claim(s) 1-7, applicant argues the claims have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, but are not found convincing. The claim interpretation with regards to claim(s) 1-7 is update below with respect to the amendments. Further, it is noted, the computer being the sufficient structure to implement the algorithms is not present in the claimed subject matter or the figures referenced.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1. (currently amended) A stroke diagnosis and prognosis prediction system in a stroke diagnosis and prognosis prediction method, the system comprising: an image acquisition unit receiving a plurality of images comprising at least some of a human brain; an image array unit arranging the plurality of images based on a standard brain image; a lesion area detection and mapping unit detecting lesion areas in the plurality of images, respectively, and generating a single mapping image by mapping the plurality of images to the detected lesion areas; a matching and correction unit matching the mapping image with the standard brain image by scaling the mapping image and performing image correction on the mapping image; a three-mapping image in a three-dimensional data space; and a stroke diagnosis unit diagnosing a stroke based on the three-dimensional lesion image, wherein the stroke diagnosis unit includes: a 3-D lesion image feature extraction unit extracting the features of the three-dimensional lesion image stored in the three-dimensional data space using a deep neural network; a stroke cause classification unit diagnosing a stroke by classifying a stroke cause based on the extracted features of the three-dimensional lesion image; a severity classification unit classifying the severity of the diagnosed [[stoke]] stroke; Docket No. 2530-050 an intra-three-week risk prediction unit predicting a risk of the worsening possibility of a patient state within three weeks after the hospital stay of the patient as a percentage; and a patient state prediction unit predicting a patient state after three months based on mRS classification regulations, wherein the intra-three-week risk prediction 

Claim 10. (currently amended) A stroke diagnosis and prognosis prediction method, comprising steps of: obtaining a plurality of images comprising at least some of a human brain; arranging the plurality of images based on a standard brain; detecting lesion areas in the plurality of images, respectively, and generating a single mapping image by mapping the plurality of images to the detected lesion areas; matching the mapping image with a standard brain image by scaling the mapping image and performing image correction on the mapping image; generating a three-dimensional lesion image by storing the mapping image in a three-dimensional data space; and extracting features of the three-dimensional lesion image using a deep neural network and diagnosing a stroke based on a deep neural network trained using the extracted three-dimensional lesion image, wherein the extracting features of the three-dimensional lesion image step includes: extracting the features of the three-dimensional lesion image stored in the three- dimensional data space using a deep neural network; diagnosing a stroke by classifying a stroke cause based on the extracted features of the three-dimensional lesion image; classifying the severity of the diagnosed [[stoke]] stroke; Patent Application No. 16 343,776 Docket No. 2530-050predicting a risk of the worsening possibility of a patient state within three weeks after the hospital stay of the patient as a percentage, wherein the percentage classifies 90% or more of the rate of a risk as risk very high, classifies 70%-90% of the rate of a risk as risk high, classifies 30%~70% of the rate of a risk as risk normal, and classifies less than 30% of the rate of a risk as risk low; and predicting a patient state after three months based on mRS classification regulations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-3 and 8-12 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the intra three week risk prediction unit of a patient state three weeks after the hospital stay as a percentage and the patient state prediction after three months based upon mRS classification regulations each being classified in the risk prediction unit guidelines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661